Title: To Thomas Jefferson from William C. C. Claiborne, 10 April 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans April 10. 1806.
                        
                        I cannot hear, without much anxiety, of the great events which are passing in Europe. The whole Continent
                            seems to have acknowledged the superiority of France, and it is probable that England will ultimately submit to the Will
                            of Bounaparte. When Armies are destroyed in a day, and Nations rise and fall in a month,—you will I trust excuse me in
                            expressing my solicitude to hear of the present state of our foreign relations,... whether there is yet a prospect of an
                            amicable adjustment of differences? or whether recourse will probably be had to Force to decide the question of Right? My
                            mind is prepared for either event.—If Peace with honor is preserved I shall acknowledge with gratitude the wisdom and
                            virtue of the Administration.—If War should ensue, I shall regret the necessity which produced it; but will with pleasure
                            devote my life to the service of my Country.
                        I await with impatience the receipt of intelligence from Nachetoches. The Spanish Troops on the Sabine
                            assumed a hostile front, but had not crossed the river at the date of my last letters.—The passage of the Mobile is still
                            denied us, and Governor Folch indicates by his movements a strong apprehension of war:—but for more minute details, I must
                            refer you to my official letters to the Secretaries of State and War.
                        The Territorial Legislature make but little progress in the dispatch of business. The ancient Louisianians
                            are greatly jealous of the few native Americans who are in the House of Representatives; nor are their wanting some
                            designing Malcontents out of office, (and confidence) who have recourse to every expedient to disseminate the seeds of
                            distrust and discontent. I am at present upon excellent terms with the two Houses of assembly; but I fear this good
                            understanding will not continue throughout the Session. Many laws will be offered for my approbation,—and my duty will
                            compell me to reject several.—Then commences a jealousy of the Executive—and the base Intriguers will spare no pains to
                            widen the Breach.
                        With sentiments of great respect, I have the honor to be, Sir, Your faithful Friend!
                        
                            William C. C. Claiborne
                            
                        
                    